DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20210276832 to Brestensky in view of U.S. Pub. 20180208441 to Yamada.
With respect to claim 9, Brestensky discloses an escalator system [0001] first sentence) comprising:
escalator steps (see numeral 29 in Fig. 1 and [0091] last sentence); and
a plurality of state sensors (see numeral 201 in Fig. 1 and [0095] second sentence) including a master sensor (see numeral 209 in Fig. 2 and [0100], first sentence) and slave sensors (201), wherein the slave sensors are secured to different ones of the escalator steps (see numeral 201 in Fig. 2 and [0094] second sentence), wherein the master sensor is configured to:
receive slave sensor data from the slave sensors (see numeral 209 in Fig. 2 and [0100], first sentence); and
wherein: the plurality of state sensors include one or more of an accelerometer, a strain gage, a video camera, and a microphone ([0095], first sentence).
Brestensky does not disclose “transmit data to an escalator call center upon detecting an occurrence of a fault condition from the slave sensor data”.  Yamada teaches “transmit data to an escalator call center upon detecting an occurrence of a fault condition from the slave sensor data” ([0031] first sentence or [0032] entire paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with the disclosure of Brestensky because it is a simple substitution of one known element for another to obtain predictable results.  

With respect to claim 11,  Brestensky discloses a method of monitoring an escalator system  [0001] first sentence) comprising: 
receiving, by a master sensor (see numeral 209 in Fig. 2 and [0100] first sentence) of a plurality of state sensors (see numeral 201 in Fig. 1 and [0095] second sentence), slave sensor data from slave sensors of the plurality of state sensors (see numeral 209 in Fig. 2 and [0100] first sentence), wherein the slave sensors are secured to different ones of escalator steps of an escalator (see numeral 29 in Fig. 1 and [0091] last sentence).
Brestensky does not disclose transmitting, by the master sensor, a data to an escalator call center upon detecting an occurrence of a fault condition from the slave sensor data.  Yamada teaches “transmit data to an escalator call center upon detecting an occurrence of a fault condition from the slave sensor data” ([0031] first sentence or [0032] entire paragraph).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamada with the disclosure of Brestensky because it is a simple substitution of one known element for another to obtain predictable results.  

With respect to claim 16,  Brestensky discloses the master sensor is secured to one of the escalator steps or secured to a fixed location on or near the escalator (see receiver module, numeral 209, in Fig. 2).  

With respect to claim 19,  Brestensky discloses the plurality of state sensors include one or more of an accelerometer, a strain gage, a video camera, and a microphone ([0095], first sentence).

Allowable Subject Matter
Claims 12-15, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 7 and 10 are allowed.  The following is an examiner’s statement of reasons for allowance: Claim 3 is allowed because the prior art does not teach or disclose an escalator system having sensors secured to its steps wherein the raw sensor data is sent via a cloud service to a call center and the cloud service determines the state of the escalator and a location of a fault condition.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Claim 4 is allowed because the prior art does not teach or disclose an escalator system having slave sensors secured to its steps wherein raw state data is sent to a master sensor from the slave sensor and said raw state data is transmitted by either the slave sensor or the master sensor to an escalator call center and either the slave sensor or the master sensor determine the escalator’s state.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Claim 7 is allowed because the prior art does not teach or disclose an escalator system that reports latency in transmissions from the slave sensors re the fault condition.  The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Claim 10 is allowable for having a master sensor communicate with slave sensors over a wireless network and communicate with a call center over a second network. The combination with the rest of the claim language is not taught or fairly suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653